Citation Nr: 0632847	
Decision Date: 10/23/06    Archive Date: 10/31/06

DOCKET NO.  03-06 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by bloody stools, a stomach disorder, and 
irritable bowel syndrome, including as due to an undiagnosed 
illness.

2.  Entitlement to service connection for joint pain and 
fibromyalgia, including as due to an undiagnosed illness.

3.  Entitlement to service connection for headaches, 
including as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from August 1986 to August 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2001 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Fort Harrison, Montana, that denied the veteran's service 
connection claims for a disability manifested by bloody 
stools, a stomach disorder, and irritable bowel syndrome, for 
joint pain and fibromyalgia, and for headaches, all including 
as due to an undiagnosed illness.  The RO also denied the 
veteran's service connection claims for post-traumatic stress 
disorder (PTSD) (which the RO characterized as depression, 
not otherwise specific) and for sleep apnea.  The veteran 
perfected a timely appeal on all of these claims in March 
2003 and did not request a Board hearing.

Before this appeal was certified to the Board, the RO issued 
a rating decision in September 2004 which granted the 
veteran's service connection claim for PTSD and evaluated it 
as 10 percent disabling effective February 11, 2000 (the date 
that VA received this claim).  The RO also issued a rating 
decision in March 2006 which granted the veteran's service 
connection claim for sleep apnea, assigning staged ratings of 
30 percent disabling effective February 11, 2000 (the date 
that VA received this claim), and 50 percent disabling 
effective October 16, 2000 (the date that treatment records 
showed that this disability had worsened).  See Fenderson v. 
West, 12 Vet. App. 119 (1999) (holding that, in the case of 
an initial rating, separate ratings could be assigned for 
separate periods of time based on the facts found).  The 
September 2004 and March 2006 rating decisions constitute a 
full grant of the benefits sought on appeal with respect to 
the veteran's service connection claims for PTSD and sleep 
apnea.  There is no notice of disagreement conferring 
jurisdiction as to the downstream elements of effective date 
or disability rating, so these claims are no longer in 
appellate status.  See Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1997).

The Board remanded the veteran's claims in March 2005 to the 
RO via the Appeals Management Center (AMC) in Washington, 
D.C.  The RO/AMC returned these claims to the Board in 
September 2006 after completing additional development.


FINDINGS OF FACT

1.  A disability manifested by bloody stools, a stomach 
disorder, and irritable bowel syndrome (IBS) was not 
manifested during the veteran's active service or for many 
years thereafter, nor is this disability otherwise related to 
such service.

2.  Joint pain and fibromyalgia were not manifested during 
the veteran's active service or for many years thereafter, 
nor are they otherwise related to such service.

3.  Headaches were not manifested during the veteran's active 
service or for many years thereafter, nor are they otherwise 
related to such service.


CONCLUSIONS OF LAW

1.  A disability manifested by bloody stools, a stomach 
disorder, and IBS was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.303, 3.317 (2006).

2.  Joint pain and fibromyalgia were not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.317 
(2006).

3.  Headaches were not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.303, 3.317 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102, VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The appellant must also be notified to 
submit all evidence in his possession, of what specific 
evidence he is to provide, and of what evidence VA will 
attempt to obtain.  VA thirdly has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim.  This 
includes obtaining all relevant evidence adequately 
identified in the record, and in some cases, affording VA 
examinations.  38 U.S.C.A. § 5103A.  A fourth requirement is 
to request to the claimant to provide VA with all relevant 
evidence and argument pertinent to the claim at issue.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).

In this case, VA has met these duties with regard to the 
matter decided in this decision.  There is no issue as to 
providing an appropriate application form or completeness of 
the application.  Written notice provided in December 2000, 
prior to the appealed from rating decision, fulfills the 
provisions of 38 U.S.C.A. § 5103(a).  The claims were 
thereafter adjudicated in the June 2001 rating decision.  The 
claims also were readjudicated in supplemental statements of 
the case issued in December 2003, March 2006, and August 
2006.  The March 2006 letter provided notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the claims for the disabilities on appeal.  
While the December 2000 letter failed to provide notice of 
the type of evidence necessary to establish an effective date 
for the claims for the disabilities on appeal, such failure 
is harmless because the preponderance of the evidence is 
against the appellant's claims and any questions as to the 
effective dates to be assigned are moot.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

As to the duty to assist, VA has secured all available 
pertinent evidence and conducted all appropriate development. 
 The veteran filed and/or VA obtained the veteran's service 
medical records and service personnel records as well as his 
post-service VA treatment records and private treatment 
records from E.E.B., M.D.  The claims file also includes 
September 2005 and June 2006 VA examinations, which were 
comprehensive and provided medical opinions as to the origins 
of the veteran's claimed disabilities.  

The Board also finds that the March 2005 remand instructions 
have been complied with to the extent possible.  Cf. Stegall 
v. West, 11 Vet. App. 268, 271 (1998) (where the remand 
orders of the Board are not complied with, the Board errs as 
a matter of law when it fails to ensure compliance).  Thus, 
further remand is not required.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided); Wensch v. 
Principi, 15 Vet. App. 362, 368 (2001) (when there is 
extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his or 
her claim, the VCAA does not apply). 

The Board finds that the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled to the extent 
possible with regard to his claim. Thus, no additional 
assistance or notification to the appellant is required based 
on the facts of the instant case. There has been no prejudice 
to the appellant that would warrant a remand, and his 
procedural rights have not been abridged.  Bernard v. Brown, 
4 Vet. App. 384 (1993).  To the extent that VA has failed to 
fulfill any duty to notify and assist the appellant, that 
error is harmless since there is no evidence the error 
reasonably affects the fairness of the adjudication.  ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Factual Background

On enlistment physical examination in November 1985, the 
veteran denied any medical history of stomach trouble, joint 
pain, or frequent or severe headaches.  Physical examination 
was normal.  

The veteran complained of nausea, vomiting, increased 
headaches, and stomach ache on outpatient treatment on 
February 12, 1987.  He denied any watery stools.  He stated 
that he had several mixed drinks 2 nights earlier.  He also 
stated that he had vomited once prior to being examined.  
Physical examination revealed benign bowel sounds, tenderness 
to pressure on all quadrants.  The assessment was gastritis 
secondary to alcohol intake versus early gastroenteritis, 
possibly viral.  

At a follow-up visit the next day, February 13, 1987, the 
veteran stated that he was feeling better.  His headaches, 
nausea, and vomiting all had decreased.  He reported regular 
bowel movements and no abdominal cramping.  Physical 
examination showed that the veteran "looks better today than 
yesterday."  His abdomen was generally soft with no 
tenderness to pressure.  There were benign bowel sounds.  The 
assessment was improved gastritis secondary to alcohol 
intake.  

The veteran denied any medical history of painful joints on 
dental health questionnaires completed in February 1989, 
April 1990, May 1991, and May 1992.

On emergency room treatment in August 1990, the veteran 
complained that he had vomited blood.  He stated that he had 
been drinking heavily the night before.  Objective 
examination revealed that he was stable, alert, and in no 
acute distress.  His abdomen had mild, non-specific 
tenderness.  The assessment was probable alcohol-related 
gastritis.

At his discharge physical examination in August 1992, the 
veteran denied any medical history of stomach trouble, joint 
pain, or frequent or severe headaches.  Physical examination 
was normal.

A review of the veteran's service personnel records indicates 
that he participated in Operation Desert Shield and Operation 
Desert Storm in Saudi Arabia from August 1990 until March 
1991.  He was awarded the Kuwait Liberation Medal.

A review of the veteran's post-service treatment records from 
E.E.B., M.D., shows that he complained of rectal bleeding in 
February 1995.  He reported a history of "a lot of drinking 
. . . of alcohol" and vomiting blood and bloody stools 
during service.  His history included lower quadrant 
abdominal cramping which worsened on bowel movements.  His 
rectal bleeding had become more intense in the past few days 
and occurred without a bowel movement.  His bowel movements 
were painless with some cramps but no pain in the perianal 
area.  Physical examination of the abdomen revealed that it 
was moderately tender in the lower quadrants.  Rectal 
examination showed some bright red blood around the perianal 
area.  There were several punctate erythematous lesions in 
places that looked almost like very small ulcerations on the 
rectal mucosa.  A routine stool culture showed "no probable 
pathogens present."  The examiner's assessment was rectal 
bleeding, etiology uncertain.    

The veteran complained that he recently had experienced 
diarrhea on outpatient treatment in August 1995.  Physical 
examination showed active bowel sounds and some tenderness in 
the left lower quadrant and towards the suprapubic area.  The 
assessment included rectal bleeding, questionable 
diverticulitis.

On VA examination in July 1997, the veteran complained of 
joint pain and swelling that had worsened recently, very 
intense headaches that occurred a few times per week, bloody 
stools with bright red blood in his rectum, and a sharp low 
stomach pain associated with bleeding.  Physical examination 
showed no acute distress and an obese, non-tender abdomen.  A 
stool sample was negative for blood.  The assessment included 
headaches, not otherwise specific, joint pain, not otherwise 
specific, and hematochezia (or bloody stools).

In a June 2000 statement, the veteran reported that, after 
active service, he started experiencing severe stomach cramps 
and heartburn that was "incapacitating."  He said, "My 
pain is so intense in the morning and evening that I have 
difficulty walking and/or moving.  Physical activity during 
the day is becoming more painful and difficult."  The 
veteran also submitted lay statements from family members who 
reported that he had experienced increased muscle and joint 
pain after active service.  

On VA outpatient treatment in March 2000, the veteran 
complained of progressively worsening joint pains for the 
previous 7 to 8 years.  He stated that his joint pain "moves 
from one place to another" and involved all of his joints, 
but not all at the same time.  Physical activity worsened the 
joint pain.  Objective examination of the hands, wrists, 
elbows, knees, ankles, and feet revealed no erythema, no 
effusions, and no tenderness.  The assessment included 
multiple arthralgias.

The veteran complained of pain in all of his muscles, elbows, 
knees, ankles, and hips on VA outpatient treatment in June 
2000.  Objective examination showed full range of motion of 
the shoulders, elbows, and wrists, no erythema, and no edema.  
There was tenderness of the lateral epicondyles, left greater 
than right, and tenderness of the medial condyles of the 
knees, right greater than left.  The assessment included 
arthralgia, possible fibromyalgia.

On VA (contract) orthopedic examination in July 2000, J.R.B., 
M.D., noted that the veteran "is very vague in telling me 
what is bothering him" and complained of muscular aches and 
joint pain since 1992.  "He pretty much states that all 
muscle groups and all joints at one time or another ache."  
This examiner stated that a review of the claims file was 
negative for any treatment of muscular or joint pain.  
Physical examination showed no pain behaviors, full active 
and passive range of motion of the shoulder, elbow, and 
wrist, normal and equal bilateral shoulder abduction 
strength, and normal and equal bilateral elbow flexion and 
extension strength.  There was no tenderness, swelling, or 
erythema in the left elbow.  The range of motion of the hips, 
knees, and ankles was within normal limits.  There was no 
tenderness in the left knee.  This examiner stated that no x-
rays were warranted because there was no sign of any joint or 
bone disease.  He concluded that there was "no evidence of 
any service connection between [the veteran's] complaints and 
active duty service.  Indeed, I cannot find any evidence of 
any muscular or orthopedic disease present today."  

On VA (contract) neurological examination later that same 
month, in July 2000, the veteran reported a history of 
intermittent headaches, numbness in his extremities, 
generalized weakness, difficulty with walking because of 
muscle and joint pain.  He stated that his headaches at times 
occurred twice a week but were seldom severe.  He also stated 
that he had diffuse pains in his muscles and in his joints 
that contributed to his stumbling while walking.  Motor 
examination of the upper and lower extremities was 
unremarkable.  

On VA outpatient treatment in October 2000, the veteran 
complained of arthralgias, some nausea and vomiting that had 
resolved after 2 days, abdominal cramping, and continuing 
diarrhea.  He denied any bleeding associated with diarrhea.  
Physical examination showed no acute distress and some 
diffuse abdominal tenderness that localized to the right 
lower quadrant.  The assessment was diarrhea.  The VA 
examiner stated, "The symptoms would seem to be most 
consistent with some sort of viral syndrome."

The veteran reported no leg swelling and decreased 
fibromyalgia pain on VA outpatient treatment in December 
2000.  He said that he had been able to exercise more.  He 
reported an episode of colitis in October 2000.  The examiner 
noted that the records showed that the veteran had been 
treated for possible diverticulitis.  Objective examination 
revealed a soft, non-tender abdomen.  The assessment included 
arthralgia, possible fibromyalgia, with decreased symptoms.  

The veteran complained of increased joint pain, especially at 
night, on VA outpatient treatment in June 2001.  He 
complained that his knees, ankles, toes, and feet ached, and 
some times his hips ached.  He stated that his hands and 
wrists were not a problem.  He denied swelling or erythema of 
the joints.  He stated that he continued to be active, 
playing baseball regularly.  Objective examination showed a 
soft, non-tender abdomen with normal bowel sounds and no 
masses, edema, effusion, or localized tenderness of the 
knees, ankles, or feet.  The assessment included arthralgias, 
with a history of fibromyalgia, and a note that the veteran's 
pain interfered with his sleep.

The veteran complained of bright red blood in his stools 
accompanied by stomach cramps and nausea, which seemed to be 
worsening, on VA outpatient treatment in April 2002.  He 
reported that his "stomach problems" had returned and that 
his stomach cramps were located in the lower abdomen and 
associated with rectal urgency and hematochezia (or bloody 
stools).  Objective examination showed a soft abdomen with 
normal bowel sounds and mild tenderness in both lower 
quadrants and a clear anus without evidence of hemorrhoids.  
Blood culture was negative.  The assessment included 
abdominal pain with hematochezia and dyspepsia versus 
gastroesophageal reflux disease (GERD).  

In April 2002, the veteran submitted a lay statement from 
P.K., who stated that he had been the veteran's roommate on 
active service.  P.K. reported that the veteran had 
complained constantly of joint pain and muscle aches near the 
end of his active service.

The veteran had a colonoscopy in May 2002.  At that time, he 
complained of intermittent episodes of bright red blood with 
painless bowel movements, frequent abdominal cramping, 
occasional diarrhea, copious flatulence, and some heartburn.  
The VA examiner noted that, after discussing the veteran's 
symptoms with him, "it seems like he had straightforward 
reflux which could be treated with medications."  
Colonoscopy showed 2 to 3 diverticula that were not actively 
bleeding or inflamed.  The examiner also removed a grossly 
benign polyp.  No other pathology was seen except for mild 
inflammation of the rectum "which was most likely attributed 
to his diet."  The preoperative diagnoses were rectal 
bleeding and a history of heartburn and reflux.  The 
postoperative diagnoses were a small benign polyp near the 
transverse colon, a few diverticula of the sigmoid, 
descending, and transverse colon, and mild acute proctitis.

On VA outpatient treatment in September 2003, the veteran 
complained of increasing abdominal discomfort.  He stated 
that his bowel movements fluctuated between diarrhea and 
hard, impacted, painful stools.  He denied fever, chills, 
nausea, vomiting, and dark or bloody stools.  Objective 
examination of the abdomen showed hypoactive bowel sounds to 
auscultation, minimal tinkling mid-epigastric abdomen, and 
diffuse tenderness in both lower quadrants that was most 
painful in the suprapubic region.  The assessment was 
irritable bowel syndrome (IBS) and viral gastritis.

On VA outpatient treatment in October 2003, the veteran 
complained of headaches, joint pain, bloody stools, and a 
stomach disorder.  The veteran provided a medical history of 
bilateral ankle, bilateral knee, bilateral elbow, and right 
shoulder joint pain.  His joint pain had begun in 1992 or 
1993.  Bilateral ankle pain was intermittent with flare-ups 
in the evening, stiffness, heat, instability, and numbness.  
He also reported bilateral forearm numbness including the 
fourth and fifth fingers, right greater than left.  His right 
elbow was more painful than his left elbow.  His right elbow 
pain was constant with twice weekly flare-ups, weakness from 
the elbow to the forearm, heat, and instability.  Left elbow 
pain was intermittent and occurred twice weekly.  Right knee 
pain was constant and included weakness, stiffness, swelling, 
heat, redness, instability, and locking.  Left knee pain was 
intermittent with activity and occurred several times a week.  
The veteran had recently completed a 15-mile hike and, 
although he experienced knee pain at the 5-mile marker, he 
had finished the hike.  He reported an ability to stand for 2 
or 3 hours although he experienced pain after 1 hour.  He had 
no regular exercise program, but he played softball on 
occasion.  His headaches had begun in 1990 or 1991.  He 
experienced headaches twice a week which were associated with 
nausea and vomiting occasionally and had worsened in the past 
year.  His bloody stools had begun in 1990 but he denied 
experiencing any bloody stools since a rectal polyp had been 
removed in 2002.  His heartburn had begun in 1988 or 1989 but 
he denied any symptoms of reflux.  He stated that his 
heartburn symptoms included burning and was aggravated by 
certain foods.  He had experienced alternating symptoms of 
constipation and diarrhea since 1990.  He also had 
experienced an occasional sense of urgency.

Physical examination in October 2003 showed a round, 
protuberant abdomen with no pulsations, discoloration, or 
vascular sounds.  Bowel sounds were present but not 
hyperactive.  The veteran complained of lower quadrant pain 
on palpation.  There were no fissures, hemorrhoids, fistulas, 
or lesions in the perianal area.  There was good sphincter 
tone, a smooth rectal wall, and no tenderness or masses.  
There was a full range of motion in the bilateral elbows with 
no discoloration or deformity.  There was no effusion in 
either knee and both knees were stable.  There was no 
discoloration or deformity in either ankle and both ankles 
were stable.  Neurological examination was normal.  The 
assessment included subjective complaints of headaches, 
likely tension headaches, subjective complaints of joint 
pain, bilateral ankle pain, bilateral knee pain that was 
likely overuse syndrome, bloody stools resolved with rectal 
polyp removal, and stomach disorders described as heartburn.

In an addendum to the October 2003 VA examination report, it 
was noted that there was mild hallux valgus deformity and 
associated degenerative disease in each foot, mild 
degenerative disease of the right ankle, and a normal upper 
gastrointestinal series.

On VA outpatient examination in September 2005, the veteran 
complained of headaches, bilateral knee and shoulder pain, 
and longstanding gastrointestinal symptoms.  The VA examiner 
stated that he had reviewed the veteran's claims file and 
electronic medical records from 2000 to 2005.  The veteran 
reported that his headaches had begun during service but they 
had decreased in frequency and severity since he had been on 
medication for his complaints of joint pain.  His headaches 
occurred every 2 or 3 weeks.  He reported rare nausea and 
denied any associated weakness, flare-ups, or periods of 
complete incapacitation.  The veteran also reported that his 
joint pain and fibromyalgia had improved since he had been on 
medication.  He reported continuing flare-ups of bilateral 
elbow pain and constant right shoulder pain.  He also 
reported a history of bilateral wrist pain but stated that 
this had not bothered him since he had been on medication.  
His gastrointestinal symptoms included diarrhea, abdominal 
pain, and rectal bleeding that had begun during service.  He 
stated that he had been treated for these symptoms during 
service but that they were inaccurately diagnosed as 
gastritis.  He stated that he experienced diarrhea 2 or 3 
times a week with the need for urgent defecation.  He 
reported almost constant lower abdominal "discomfort" but 
did not characterize this as painful.  He also reported 
occasional heartburn.  Physical examination showed a soft 
abdomen with mild tenderness to palpation over the lower 
quadrants and active bowel sounds.  Bilateral knees had no 
heat, swelling, redness, deformity, lateral instability, or 
detectable effusion, although there was some tenderness.  An 
upper gastrointestinal series was normal.  X-rays of the 
right elbow were negative except for an old fracture.  There 
was mild osteoarthritis in both knees on x-rays.  X-rays of 
the bilateral elbows were negative.  The VA examiner noted 
that, to meet the criteria for fibromyalgia, there must be 
tenderness in 11 of 18 joints.  She stated that she had 
palpated all 18 of the predefined joint areas and there was 
only one area where the veteran reported pain.  The examiner 
concluded that there was no objective evidence that the 
veteran's headaches were related to an undiagnosed illness; 
the veteran did not meet the clinical criteria for 
fibromyalgia; there was no objective evidence that the 
veteran's joint pain was part of an undiagnosed illness; the 
veteran's joint pain was less likely than not related to 
service; although the veteran currently had IBS, it was less 
likely than not related to in-service treatment for alcohol-
related gastritis; there was no objective evidence that the 
veteran's IBS was part of an undiagnosed illness; although 
the veteran was being treated for GERD, there was no evidence 
of GERD in his service medical records; there was no 
objective information that GERD was part of an undiagnosed 
illness; and both the veteran's IBS and GERD were less likely 
than not related to service.  

In an October 2005 addendum to the September 2005 VA 
examination report, the VA examiner concluded that it was 
less likely than not that the veteran's joint pain in the 
right shoulder, right ankle, and bilateral elbow pain were 
related to service.  The examiner noted that the veteran's 
bilateral elbow x-rays had been normal.  She also stated that 
the veteran's back and wrists x-rays were normal, so there 
was no diagnosis for either of these areas.  

The veteran complained that he experienced headaches a few 
times a week on VA outpatient treatment in June 2006.  He 
denied any associated nausea and vomiting or neurological 
symptoms including weakness or functional loss.  He denied 
flare-ups or complete incapacitation.  He stated that 
medication had "helped a lot" with his headaches.  He did 
not recall having headaches during his early military career.  
Neurological examination was normal.  Physical examination 
showed tenderness and hypotonicity of the neck and upper 
trapezius muscles.  The VA examiner concluded that it was 
less likely than not that the veteran's headaches were 
secondary to his service-connected sleep apnea.  She stated 
that she had reviewed the claims file and found no records 
indicating treatment for chronic headaches.  She also 
concluded that the veteran's headaches did not meet the 
criteria for an undiagnosed illness because there was 
objective clinical data supporting a musculoskeletal 
etiology.


Analysis

Service connection will be granted for disability resulting 
from injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 and 
Supp. 2005); 38 C.F.R. § 3.303 (2006).  If a condition noted 
during service is not determined to be chronic, then 
generally a showing of continuity of symptomatology after 
service is required for service connection.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

VA will pay compensation to a Persian Gulf veteran who 
exhibits objective indications of a qualifying chronic 
disability, provided that such disability: Became manifest 
either during active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more not later than 
December 31, 2006; and by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis. 38 C.F.R. § 3.317(a)(1).  

For purposes of 38 C.F.R. § 3.317(a)(1), a "qualifying 
chronic disability" means a chronic disability resulting 
from any of the following (or any combination of the 
following): an undiagnosed illness; the following medically 
unexplained chronic multi symptom illnesses that are defined 
by a cluster of signs or symptoms: chronic fatigue syndrome; 
fibromyalgia; irritable bowel syndrome; or any other illness 
determined by the Secretary to be a medically unexplained 
chronic multisymptom illness; or any diagnosed illness that 
the Secretary determines in regulations warrants a 
presumption of service-connection.  The term "medically 
unexplained chronic multisymptom illness" means a diagnosed 
illness without conclusive pathophysiology or etiology, that 
is characterized by overlapping symptoms and signs and has 
features such as fatigue, pain, disability out of proportion 
to physical findings, and inconsistent demonstration of 
laboratory abnormalities. Chronic multisymptom illnesses of 
partially understood etiology and pathophysiology will not be 
considered medically unexplained. 38 C.F.R. § 3.317(a)(2).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification. 38 
C.F.R. § 3.317(a)(2).  Signs or symptoms which may be 
manifestations of undiagnosed illness include, but are not 
limited to: (1) fatigue; (2) signs or symptoms involving 
skin; (3) headache; (4) muscle pain; (5) joint pain; (6) 
neurologic signs or symptoms; (7) neuropsychological signs or 
symptoms; (8) signs or symptoms involving the respiratory 
system (upper or lower); (9) sleep disturbances; (10) 
gastrointestinal signs or symptoms; (11) cardiovascular signs 
or symptoms; (12) abnormal weight loss; (13) menstrual 
disorders. 38 C.F.R. § 3.317(b).

Disabilities that have existed for 6 months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6 month period will be 
considered chronic. The 6 month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest. 38 C.F.R. § 3.317(a)(3).

Compensation shall not be paid if there is affirmative 
evidence that an undiagnosed illness was not incurred during 
active military, naval, or air service in the Southwest Asia 
theater of operations during the Persian Gulf War; or if 
there is affirmative evidence that an undiagnosed illness was 
caused by a supervening condition or event that occurred 
between the appellant's most recent departure from active 
duty in the Southwest Asia theater of operations during the 
Persian Gulf War and the onset of the illness; or if there is 
affirmative evidence that the illness is the result of the 
veteran's own willful misconduct or the abuse of alcohol or 
drugs. 38 C.F.R. § 3.317(c).

The term "Persian Gulf veteran" means a veteran who served 
on active military, naval, or air service in the Southwest 
Asia Theater of operations during the Persian Gulf War. The 
Southwest Asia Theater of operations includes Iraq, Kuwait, 
Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, 
Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of 
Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, 
the Red Sea, and the airspace above these locations. 38 
C.F.R. § 3.317(d).  The appellant's service personnel records 
show he participated in Operation Desert Shield and Operation 
Desert Storm in Saudi Arabia from August 1990 until March 
1991 and was awarded the Kuwait Liberation Medal, thereby 
defining him as a "Persian Gulf veteran."  

The veteran's service medical records do not support his 
service connection claims for a disability manifested by 
bloody stools, a stomach disorder, and IBS, for joint pain 
and fibromyalgia, or for headaches, each including as 
secondary to an undiagnosed illness.  The Board acknowledges 
that the veteran was treated once during service for a 
gastrointestinal complaint which was diagnosed as alcohol-
related gastritis.  However, there is no objective evidence 
of in-service treatment for bloody stools, IBS, joint pain, 
fibromyalgia, or headaches.  Further, the veteran denied any 
relevant medical history at his discharge from active 
service.

The veteran's post-service treatment records also do not 
support any of his service connection claims, including as 
secondary to an undiagnosed illness.  Initially, the Board 
notes that, to the extent that the veteran's post-service 
complaints have been attributed to known clinical diagnoses, 
the regulatory provisions governing undiagnosed illness are 
not applicable.  See 38 C.F.R. § 3.317(a) (VA shall pay 
compensation to a Persian Gulf veteran who "exhibits 
objective indications of chronic disability" [manifested by 
certain signs or symptoms] which, by history, physical 
examination and laboratory tests cannot be attributed to any 
known clinical diagnosis).  The VA examiner noted in July 
2000 that the veteran's complaints of joint pain were "very 
vague" and found no evidence of orthopedic disabilities 
after examining the veteran.  This examiner also found no 
evidence of any joint disease and no evidence linking the 
veteran's complaints of joint pain and fibromyalgia to active 
service.

Critically, the Board notes that the veteran's September 2005 
and June 2006 VA examinations found no relationship between 
active service and his claimed disabilities, including as 
secondary to an undiagnosed illness.  The Board finds these 
reports and opinions to be of high probative value and to 
outweigh other medical evidence given that there was a review 
of the claims file in addition to a physical examination with 
history prior to the nexus opinions.  See Owens v. Brown, 7 
Vet. App. 429 (1995) (the Board is free to favor one medical 
opinion over another provided it offers an adequate basis for 
doing so).   Specifically, the VA examiner determined in 
September 2005 that, although the veteran's stomach problems 
were related to his currently diagnosed IBS and GERD, they 
were not related to active service and were not part of an 
undiagnosed illness.  This VA examiner also determined that 
the veteran did not meet the clinical criteria for 
fibromyalgia and there was no objective evidence that his 
joint pain was related to service or was part of an 
undiagnosed illness.  This examiner further concluded that 
there was no objective evidence that the veteran's headaches 
were part of an undiagnosed illness.  In an October 2005 
addendum to this examination report, this VA examiner stated 
that the veteran's reported joint pain in certain extremities 
was not related to service and the absence of any current 
symptoms in other extremities led to no diagnosis.  She 
determined in June 2006 that there was no objective evidence 
of treatment for headaches.  Finally, this VA examiner 
concluded in June 2006 that the veteran's headaches were not 
part of an undiagnosed illness because the objective evidence 
supported a musculoskeletal etiology.  In this, and in other 
cases, only independent medical evidence may be considered to 
support Board findings.  The Board is not free to substitute 
its own judgment for that of such an expert.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  

The veteran has submitted multiple lay statements in support 
of his contention that he developed disabilities manifested 
by bloody stools, a stomach disorder, and IBS, joint pain and 
fibromyalgia, and headaches during active service, including 
as secondary to an undiagnosed illness.  Lay statements are 
considered competent evidence when describing the symptoms of 
a disease or disability or an injury.  However, when the 
determinative issue involves a question of medical causation, 
only individuals possessing specialized training and 
knowledge are competent to render an opinion.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The evidence does not 
show that the lay witnesses possess medical expertise and the 
veteran does not argue otherwise.  Therefore, the lay 
statements regarding the etiology for the veteran's claimed 
disabilities are of little probative value.  

Given the lack of objective medical evidence showing in-
service treatment for joint pain and headaches, the lack of 
post-service medical evidence demonstrating an etiological 
relationship between the veteran's claimed disabilities and 
service, and given that the veteran's current complaints of 
gastrointestinal symptoms, joint pain, and headaches have 
been attributed to known clinical diagnoses and are not due 
to an undiagnosed illness, his claims must be denied.  See 
38 C.F.R. § 3.317.  In sum, the competent and probative 
evidence weighs against the claims.  In making this 
determination, the Board has considered the provisions of 38 
U.S.C.A. § 5107(b), but there is not such a state of 
approximate balance of the positive evidence with the 
negative evidence to otherwise warrant a favorable decision.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The appeal is denied.



____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


